Scott, J.:
Defendant appeals from a judgment and order denying a motion for a new trial in an action for damages suffered by plaintiff in consequence of having been run over by a truck driven by defendant’s servant. The evidence in the aspect most favorable to plaintiff, and wholly disregarding the evidence in favor of defendant, utterly fails to show either that defendant’s servant was guilty of negligence or that plaintiff himself was free from contributory negligence. When we come to consider all the evidence, including that presented by defendant, it becomes entirely clear that defendant’s servant was free from negligence, and that the accident happened in consequence of plaintiff’s own negligence or inadvertence. The judgment and order appealed from must, therefore, be reversed and a new trial granted, with costs to appellant to abide the event. Ingraham, P. J., McLaughlin, Laughlin and Miller, JJ., concurred. Judgment and order reversed, new trial ordered, costs to appellant to abide event.